Citation Nr: 1435213	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 13, 2009, for the award of special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to October 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has had erectile dysfunction, resulting in loss of use of a creative organ, related to his type II diabetes mellitus since May 9, 2006. 

2.  The Veteran's diabetes-related erectile dysfunction was reasonably encompassed in his May 9, 2006, service connection claim for type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for an effective date of May 9, 2006, for the award of SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. §§ 38 U.S.C.A. 1114(k), 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.350(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of service connection for a disability may not be earlier than the date of receipt of claim unless the claim is received within one year of separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Special monthly compensation under 38 U.S.C. 1114(k) is payable for certain conditions including the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. 1114(k); 38 C.F.R. § 3.350(a).

In this case, the Veteran filed service connection claims for "type II diabetes," peripheral neuropathy lower extremities," and several other disabilities on May 9, 2006.  VA treatment records beginning in July 2005, obtained in connection with the claims, reflect diagnoses of type II diabetes.  However, after the Veteran did not report to a scheduled VA examination, service connection for type II diabetes was denied in an October 2006 rating decision.  

In November 2008, the Veteran filed a petition to reopen his claim for diabetes.  He underwent VA examination of his diabetes on May 13, 2009.  At that time, he reported that he had not had an erection in four years, but was not taking any medication for this condition.  Under "genitourinary symptoms" of the Veteran's diabetes, the examiner listed "[e]rectile dysfunction."  Erectile dysfunction was diagnosed, and when prompted with the question of whether erectile dysfunction was a complication of diabetes, the examiner replied, "Yes."  The examiner's rationale for this determination was the onset of erectile dysfunction in relation to the onset of the Veteran's diabetes.

In a July 2009 rating decision, the RO determined that the October 2006 rating decision denying service connection for diabetes had been clearly erroneous.  The basis of the decision was that service connection had been denied due to a lack of a diagnosis of diabetes after the Veteran had failed to report to his scheduled VA examination, but that the medical treatment record had already established a diagnosis of type II diabetes mellitus.  Service connection for type II diabetes mellitus was therefore granted with an effective date of May 9, 2006, the date of the Veteran's original claim.  

In that July 2009 decision, the RO also granted SMC based on loss of use of a creative organ pursuant to 38 U.S.C. 1114(k) and 38 C.F.R. § 3.350(a), with an effective date of May 13, 2009.  The reason given for the effective date was that erectile dysfunction was first diagnosed on May 13, 2009, VA examination, and therefore this was the earliest date that he met the criteria for service connection. 

As reflected in his February 2010 notice of disagreement and February 2011 substantive appeal, the Veteran contends that the effective date of his SMC should be May 9, 2006.  He asserts that, at the time he was first diagnosed with diabetes in 2005, erectile dysfunction was discussed and he was told that it was a symptom of diabetes.  He also asserts that he assumed that erectile dysfunction would be considered a secondary condition of his type II diabetes mellitus when he filed his May 9, 2006, service connection claim for diabetes.

The Board finds that an effective date of May 9, 2006, for SMC based on loss of use of a creative organ is warranted.  

The Veteran did not specifically claim erectile dysfunction in his May 9, 2006, claim for benefits, even while asserting service connection for both "type II diabetes" and "peripheral neuropathy lower extremities," and VA treatment records dated from July 2005 to September 2008 reflect no findings related to erectile dysfunction.  However, the May 2009 VA examination report, which was evidence obtained in connection with the Veteran's service connection claim for diabetes, which was ultimately granted with the effective date of May 9, 2006, established erectile dysfunction as a complication of the Veteran's diabetes.

Generally, when a veteran claims service connection for a diagnosed disorder, the claim is not limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors including: the veteran's description of the claim; the symptoms the veteran describes; and the information the veteran submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A veteran is not considered to have filed a claim to receive benefits only for a particular diagnosis, but for the affliction his claimed condition, whatever that is, causes him.  Id.

In this case, resolving reasonable doubt in the Veteran's favor, based on information VA obtained from the May 2009 VA examination in support of his service connection claim for diabetes, his diabetes-related erectile dysfunction was reasonably encompassed in his claim for diabetes, as part of the affliction his diabetes caused him.  In this regard, the VA examiner specifically noted erectile dysfunction to be both a genitourinary symptom and a "complication" of the Veteran's diabetes mellitus.  Furthermore, beginning with the July 2009 rating decision granting SMC for loss of a creative organ and effective date of May 9, 2006, for service connection for diabetes, the Veteran's diabetes disability has been characterized by the RO as "diabetes mellitus type II with onychomycosis of the toes and erectile dysfunction."

Also, the January 2009 VA examination establishing the Veteran's diabetes-related erectile dysfunction reflects that he reported a four-year history of the condition, and this reported onset time led the examiner to determine that his erectile dysfunction was related to his diabetes.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has had erectile dysfunction, resulting in loss of use of a creative organ, related to his type II diabetes mellitus since the time of his May 9, 2006, service connection claim. 

Accordingly, the Board finds that an effective date of May 9, 2006, for the award of SMC based on loss of use of a creative organ must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  As the Board is granting in full the benefit sought on appeal in this case, any error committed with respect to either the duty to notify or the duty to assist was harmless. 


ORDER

An effective date of May 9, 2006, for the award of SMC based on loss of use of a creative organ is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
REBECCA FEINBERG	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


